DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1 and 3-26. Claims 7, 9 and 12 were amended and arguments were presented in the response filed 2/8/2021.

Claim Objections
It is noted that while this application has been treated on the merits, the application does not comply with MPEP 608.01(i) or 37 CFR 1.75(f) because there is no claim 2.  Appropriate correction is required.
In addition, the Examiner notes that the previous response was not fully responsive because Applicant did not address the missing claim/misnumbered claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0099187) in view of Zhamu et al. (US 2016/0043384) and Zhamu et al. (US 2017/0288211, herein referred to as Zhamu ‘211).
Regarding claims 1 and 23, Cui discloses a battery electrode (an anode) including primary particles formed of an electrochemically active material (analogous: primary particles (abstract). Thus the secondary particle has multiple pores, because the pores are space defined by walls, said pores have a total volume (Vpp), and the total amount of electrochemical active material has a total volume Va disposed in the pores. Cui teaches the weight ratio of the Si material relative to the combined weight of the Si material and the secondary particles encapsulating the Si material is in the range from about 65% to about 95% ([0052]) (thus primary particles in an amount of 0.5% to 95% by weight based on the total particulate weight).
With regards to the limitation of claim 23 being a powdered mass, Cui teaches that the resulting mass is micrometer-sized secondary particles ([0007]), which is within a size considered to be a powder, and thus a powder mass.
 With regards to the limitation of the volume ratio Vpp/Va is from 1.3/1.0 to 5.0/1.0 and said pores in said particulate have a sufficient amount of free space to accommodate a volume expansion of said primary particles of anode active material when said lithium battery is charged without inducing a volume expansion of said anode electrode by more than 20%.
Cui teaches the secondary particles define multiple, discrete internal volumes and Si nanoparticles are disposed within their respective internal volumes and each primary particle is disposed within a respective internal volume and occupies less than 100% of the internal volume, thereby leaving a void space to allow for expansion of the Si material ([0052]). Cui teaches a ratio of the volume of the void space (Vpp) relative to the volume of the Si material inside (Va) is at least about 2:1, at least about 2.5:1, or at least about 4:1 ([0052]). While Cui 
While Cui teaches that the secondary particles (particulate) can be made of carbon, and be used in combination with conductive polymers ([0049]), Cui does not explicitly disclose wherein the pore walls of the secondary particles contain a graphene material selected from a pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof.
Zhamu teaches an anode layer comprising an anode active material embedded in pores of graphene (abstract). The graphene has pore walls contain a pristine graphene materials having essentially zero % of non-carbon elements or a non-pristine graphene material having 0.001% to 5% by weight of non-carbon elements, wherein the non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof ([0041]). Zhamu teaches that graphene exhibits a thermal conductivity, electrical conductivity, elastic module, and/or compressive strength that is comparable to or greater than those of graphite/carbon foams ([0036]). 

While Cui teaches particulates with Si material embedded in voids, modified Cui does not explicitly disclose said graphene particulate is embraced or encapsulated by a thin encapsulating layer of electrically conducting material having a thickness from 1 nm to 10 pm, an electric conductivity from 10-6 S/cm to 20,000 S/cm and a lithium ion conductivity from 10-8 S/cm to 5 x 10-2 S/cm. 
Zhamu ‘211 discloses an anode active material comprising multiple particulates wherein at least a particulate is encapsulated by a thin layer of elastomeric material that has a lithium ion conductivity no less than 10-7 S/cm (preferably no less than 10-5 S/cm (abstract). The particulate comprises an anode active material which can include silicon ([0017]) and can include graphite or carbon material ([0022]). The elastomeric material may contain a mixture or blend of an elastomer and an electron-conducting polymer selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, derivatives thereof (e.g. sulfonated versions), or a combination thereof ([0028]). The thickness of the encapsulating shell is from μm (abstract). Zhamu ‘211 further teaches an example where the shell has sulfonated polyaniline and has a lithium-ion conductivity of 6.3x10-6 to 2.2x10-4 S/cm (see Table 2, S1). Zhamu ‘211 teaches the elastomer encapsulate is effective in alleviating the anode expansion/shrinkage-induced capacity decay problems that features a high-capacity anode active material, such as Si, Sn, and SnO2 ([0015], [0102]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encapsulation with a thin layer (in the thickness of 1 nm to 10 μm) of elastomeric material and electron-conducting polymer of Zhamu ‘211 with the particulate of modified Cui for the purpose of alleviating the anode expansion/shrinkage-induced capacity decay problems common to Si type active materials (of which Cui has a Si type active material). Because Zhamu ‘211 teaches the lithium-ion conductivity of 6.3x10-6 to 2.2x10-4 S/cm, this is within the claimed range of 10-8 S/cm to 5 x 10-2 S/cm. Further, it is noted that while Zhamu ‘211 does not explicitly disclose the an electric conductivity (let alone in the range from 10-6 S/cm to 20,000 S/cm), because Zhamu ‘211 teaches an embodiment having a lithium-ion conductivity within the claimed range, and made with the same material as the claimed invention (polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, derivatives thereof; see claim 12), and teaches it is desired to be electron-conducting as well ([0011]), it is expected that the thin layer encapsulation layer would display the properties of the electric conductivity in the claimed range of 10-6 S/cm to 20,000 S/cm.
Regarding claim 3, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the graphene has a density from 0.01 to 1.7 g/cm3, and a specific surface area from 50 to 2,000 m2/g ([0042]). It would have been obvious to one of ordinary skill in the art 3 and a specific surface area from 50-2,000 m2/g to obtain the benefits of the graphene, namely the thermal conductivity, electrical conductivity, elastic module, and/or compressive strength.
Regarding claim 4, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses wherein said anode active material is Si nanoparticles ([0051]).
Regarding claim 5, modified Cui discloses all of the claim limitations as set forth above. While Cui teaches Si nanomaterials ([0051]), modified Cui does not explicitly disclose said anode active material contains prelithiated Si, 5prelithiated Ge, prelithiated Sn, prelithiated SnOx, prelithiated SiOx, prelithiated iron oxide, prelithiated VO2, prelithiated Co3O4, prelithiated Ni3O4, or a combination thereof, wherein x = 1 to 2.
Zhamu teaches that the anode active material can be silicon or a prelithiated version ([0043]). A prelithiated version means an anode active material that is intercalated or inserted with a desired amount of lithium before this anode active material is introduced into the pores ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the prelithiated form of Si as seen in Zhamu as the Si nanomaterial of Cui because Zhamu teaches it is an alternative, and one of ordinary skill in the art with the teachings of Zhamu would have expected equivalent results to obtain a successful active material that operates in a graphene material. 
claim 6, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses that the Si nanoparticles have a size in the range of about 1 nm to about 100 nm ([0051]); thus a shape of a nanoparticle having a diameter less than 100 nm.
Regarding claim 7, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses that the Si nanoparticles can have an outer lateral dimension in the range of about 1 nm to about 5 nm ([0081]), which is within the claimed dimension of less than 20 nm.
Regarding claim 8, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches that the anode layer further comprises a carbon or graphite material, wherein the carbon or graphite material is in electronic contact with or deposited onto the anode active material ([0045]). Because the carbon or graphite material is in electronic contact with or deposited onto the active material, the particulate contains the carbon or graphite material.
Regarding claim 9, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches where the carbon or graphite material may be selected from polymeric carbon, amorphous carbon, chemical vapor deposition carbon, coal tar pitch, petroleum pitch, meso-phase pitch, carbon black, coke, acetylene black, activated carbon, fine expanded graphite particle with a dimension smaller than 100 nm, artificial graphite particle, natural graphite particle, or a combination thereof ([0045]). 
Regarding claim 10, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches wherein the graphene has pore walls containing a 3D network of interconnected graphene planes ([0050]).
claims 11-12, modified Cui discloses all of the claim limitations as set forth above. Zhamu ‘211 additionally teaches the elastomeric material (encapsulating layer) may contain a mixture or blend of an elastomer and an electron-conducting polymer selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, derivatives thereof (e.g. sulfonated versions), or a combination thereof ([0028]). 
Regarding claim 13, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches that the pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm as measured by X-ray diffraction ([0046]). 
Regarding claim 14, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the solid graphene has a density from 0.01 to 1.7 g/cm3 ([0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a graphene material with a density in the range of 0.5 to 1.5 g/cm3 to obtain the benefits of the graphene, namely the thermal conductivity, electrical conductivity, elastic module, and/or compressive strength.
Regarding claim 15, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the pore walls contain graphene fluoride and contains a fluorine content from 0.01% to 2.0% by weight ([0046]).
Regarding claim 16, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the pore walls contain graphene oxide and the solid graphene foam contains an oxygen content from 0.01% to 2.0% by weight ([0046]).
Regarding claims 17-18, modified Cui discloses all of the claim limitations as set forth above. Zhamu teaches the graphene has an oxygen content or non-carbon content less than ([0049]).
Regarding claim 19, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the graphene has an oxygen content or non-carbon content no greater than 0.01% by weight and the pore walls contain stacked graphene planes having an inter-graphene spacing less than 0.336 nm, a mosaic spread value no greater than 0.7 ([0049]).
Regarding claim 20, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the graphene having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0, and preferably less than 0.4 ([0050]).
Regarding claim 21, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the pore walls may contain stacked graphene planes having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0 ([0050]). 
Regarding claim 22, modified Cui discloses all of the claim limitations as set forth above. Zhamu additionally teaches the pore walls contain a 3D network of interconnected graphene planes ([0050]).
Regarding claim 24, modified Cui discloses all of the claim limitations as set forth above. Cui additionally teaches a lithium-ion battery 100 containing the anode 103 layer as defined in claim 1 ([0090]), a cathode 102, and an electrolyte 108 in ionic contact with said anode and said cathode ([0090]).
Regarding claim 25, modified Cui discloses all of the claim limitations as set forth above. While Cui teaches the anode active material is case onto a thin copper foil (an anode current ([0110]) and teaches a lithium metal foil as a counter/reference electrode ([0110]), Cui does not explicitly disclose wherein said battery further contains a cathode current collector.
Zhamu teaches that a lithium battery can comprise a cathode current collector ([0051]) and an anode current collector ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cathode current collector of Zhamu with the cathode of the battery of Cui for purpose of conducting electricity from the cathode.
Regarding claim 26, modified Cui discloses all of the claim limitations as set forth above. Cui additionally discloses where the battery is a lithium-ion battery ([0090]). 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues Cui, Zhamu ‘384, and Zhamu ‘211 do not obviate claims 1 and 3-26 because the structure of the Cui reference does not obviate the porous foam structure as applied to the porous graphene particulate of the claimed subject matter. The Cui reference does not obviate this type of porous graphene structure because the Cui reference teaches a larger void space [0046], which is generated through etching [0074], or where the porous material is in the active material [0011]. 
This is not considered persuasive. The claim requires “at least one of said porous graphene particulates comprises multiple pores, having a total volume Vpp, pore walls, and 
While Cui does teaches a “well-defined void space” [0046], Cui teaches the secondary particles (porous particulates) define multiple, discrete internal volumes and Si nanoparticles (active material) are disposed within their respective internal volumes and each primary particle is disposed within a respective internal volume and occupies less than 100% of the internal volume, thereby leaving a void space to allow for expansion of the Si material ([0052]). Cui teaches a ratio of the volume of the void space (Vpp) relative to the volume of the Si material inside (Va) is at least about 2:1, at least about 2.5:1, or at least about 4:1 ([0052]). While Cui does not provide an example of the ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a select a ratio of about 2.5:1 (which is within the claimed range of 1.3/1 to 5.0/1.0) to obtain the benefits having enough void space to allow for expansion of the Si material.
Therefore, Cui teaches the claim limitations regarding the multiple pores and the pore volume ratio.
While Applicant argues Cui does not obviate the porous foam structure as applied to the porous graphene particle of the claimed subject matter, the Examiner notes that none of the claims require or recite a foam.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., porous foam ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to Cui teaching a larger void space, the claim does not require or state limitations regarding the space of void space besides “the volume ratio Vpp/Va is from 1.3/1.0 to 5.0/1.0 and said pores in said particulate have a sufficient amount of free space to accommodate a volume expansion of said primary particle”. As stated a few paragraphs ago, Cui meets this limitation. 
In addition, the Examiner notes that the rejection is based on a combination of Cui and Zhamu ‘384 where Zhamu ‘384 is relied upon to teach the graphene material (see Zhamu ‘384 at [0041]).

Applicant argues Cui teaches etched void space for large gaps which does not obviate the claimed porous graphene structure, but Applicant does not explain how the void spaces are different from the “multiple pores” of the claimed structure. A void space is an empty space in a material, which reads on the claimed pores.

Applicant argues the claimed subject matter is distinct from the well-defined void space resulting from the etched carbon of Cui because the porous structure generated from a graphene and blowing agent suspension is structurally different. Further noting that the blowing agent formed internally porous graphene structure demonstrates a more elastic pore which would not be motivated by a larger etched void space approach of Cui.

As stated above in the response to arguments, the claims require (and the only structure provided regarding the pores) “multiple pores” and “pore walls”. Applicant does not explain how the void spaces of Cui are different from the “multiple pores” of the claimed structure. A void space is an empty space in a material, which reads on the claimed pores.

Applicant argues the internal porosity of the claimed subject matter refers to multiple internal pore structures of the graphene coating, and not porous active material, or a micro level void space between the active material and the coating material. Applicant argues the Cui reference states a ratio of void space volume, and this does not obviate the volume ratio of claimed subject matter because the Cui ratio refers to a defined etched out volume and not the same type of internal graphene pore volume as the claimed subject matter.
This is not considered persuasive. As stated above in the response to arguments, the claims require (and the only structure provided regarding the pores) at least one porous 
 Cui teaches a secondary particle (porous particulate) defining multiple, discrete internal volumes, wherein the primary particles are disposed within respective ones of the internal volumes (abstract). Therefore, Cui teaches a porous particulate with multiple pore and pore walls, which satisfies the claim limitations.
While Cui does not disclose graphene materials, Zhamu ‘384 is relied upon to teach the graphene material (see Zhamu ‘384 at [0041]). Therefore the combination meets the claim limitation of a porous graphene particulate comprising multiple pores and pore walls.
With regards to the Cui volume ratio, Cui teaches the secondary particles define multiple, discrete internal volumes and Si nanoparticles are disposed within their respective internal volumes and each primary particle is disposed within a respective internal volume and occupies less than 100% of the internal volume, thereby leaving a void space to allow for expansion of the Si material ([0052]). Cui teaches a ratio of the volume of the void space (Vpp) relative to the volume of the Si material inside (Va) is at least about 2:1, at least about 2.5:1, or at least about 4:1 ([0052]). Therefore, Cui meets the claim limitations regarding volume ratio.
Applicant does not contest that Cui teaches a volume ratio. Instead, Applicant argues that the structure is different (Cui has an etched out volume, and not an internal graphene pore volume). However, the claim as written does not require such structure and Cui reads on the current claims limitations as written.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725